DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.  Claim 2 is canceled.  Claims 1 and 3-9 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 3121996 in view of Wilkes 4292801
Regarding Claim 1, Smith teaches a combustion chamber assembly (A; annotated Fig. 3 of Smith) of a gas turbine (implicit), for combusting a fuel in the presence of combustion air (air), the combustion chamber assembly A (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion chamber assembly A of Smith is implicitly for a gas turbine engine) comprising:
a combustion chamber 6, in which combustion of the fuel occurs, the combustion chamber 6 being delimited by a wall (B; annotated Fig. 3 of Smith);
a mixing chamber (C; annotated Fig. 3 of Smith) arranged upstream, in a fuel feeding direction, of the combustion chamber 6;
a fuel lance 12 configured to feed liquid fuel (liquid fuel) into the mixing chamber B;
a radial clearance (D; annotated Fig. 3 of Smith) between the fuel lance 12 and element 10 of the combustion chamber assembly A;
and a swirl body (E is made up of elements 23,27,28,29; annotated Fig. 3 of Smith) configured to feed combustion a air (air) and the gaseous fuel (gas) to the mixing chamber C (Col. 2, ll. 39-53; Annotated Fig. 3, seen below),
the combustion chamber assembly A is configured as a dual-fuel combustion chamber assembly, which, in a gas fuel operating mode, feeds a mixture of the gaseous fuel (gas) and the combustion air to the combustion chamber 6 via the swirl body E and which, in a liquid fuel operating mode, feeds the liquid fuel (liquid fuel) to the combustion chamber 6 via the fuel lance 12 and the combustion air to the combustion chamber 6 via the swirl body E (Col. 2, ll. 54-61; Fig. 3), 
and the radial clearance D is arranged such that the combustion air is feedable to the combustion chamber 6 by bypassing the swirl body E via the radial clearance D (Annotated Fig. 3, below).

    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Smith does not teach a lance cap radially adjoining, and surrounding the fuel lance only at an injection end section of the fuel lance, so as to define a radial clearance between only the injection end section of the fuel lance and the lance cap; the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance, and the lance cap is configured to define the radial clearance such that air fed to the combustion chamber by bypassing the swirl body via the radial clearance, amounts to between 1 % and 10 % of the combustion air that is fed to the combustion chamber via the swirl body.
Wilkes teaches 
a lance cap 42 radially adjoining, and surrounding the fuel lance 40 only at an injection end section (seen in Fig. 2) of the fuel lance 40, so as to define a radial clearance (seen in Figs. 2 & 8) between only the injection end section (seen in Fig. 2) of the fuel lance 40 and the lance cap 42 (Col. 4, ll. 11-20 and Col. 7, ll. 2-20; Figs. 2 & 8), and .
the lance cap 42 is configured to define the radial clearance (seen in Figs. 2 & 8) such that air fed (airflow) to the combustion chamber 26 via the radial clearance 42, amounts to between 1 % and 10 % (0-5%) of the combustion air (airflow) that is fed to the combustion chamber 26 (Col. 7, ll. 2-20; Figs. 2 & 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify fuel lance 12 of Smith with Wilkes’ lance cap 42 radially adjoining, 
Smith in view of Wilkes, does not teach the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance.
However, Smith in view of Wilkes comprises a bypass passage 14, and a radial gap, as taught by Smith, through which combustion airflow is supplied to the combustion chamber 6 while bypassing the swirl body A of Smith (seen below in annotated Fig. 3 of Smith).  The lance cap 42 of Wilkes is arranged inside the radial gap, radially adjoining and surrounding the fuel lance 12 of Smith in view of Wilkes only at an injection end section of the fuel lance 12, and defines a radial clearance between only the injection end section of the fuel lance 12 and the lance cap 42, as taught by Wilkes.  

    PNG
    media_image2.png
    448
    995
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Smith (US 3121996)
Regarding Claim 3, Smith in view of Wilkes teaches the invention as claimed and as discussed above for claim 1, and Smith further teaches


    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Regarding Claim 6, Smith teaches a gas turbine (implicit) comprising (Figs. 1 & 3.  The combustion chamber assembly of Smith is implicitly for a gas turbine engine):
a combustion chamber assembly A, for combusting a fuel in the presence of combustion air (air), the combustion chamber assembly having (Annotated Fig. 3, seen below):
a combustion chamber 6, in which combustion of the fuel occurs, the combustion chamber 6 being delimited by a wall B (Annotated Fig. 3, seen below);
a mixing chamber C arranged upstream, in a fuel feeding direction, of the combustion chamber 6 (Annotated Fig. 3, seen below);
a fuel lance 12 configured to feed liquid fuel (liquid fuel) into the mixing chamber B (Annotated Fig. 3, seen below);
a radial clearance D between the fuel lance 12 and element 10 of the combustion chamber assembly A (Annotated Fig. 3, seen below);
and a swirl body E configured to feed combustion air (air) and the gaseous fuel (gas) to the mixing chamber, Element C (Col. 2, ll. 39-53; Annotated Fig. 3, seen below),
the combustion chamber assembly A is configured as a dual-fuel combustion chamber assembly, which, in a gas fuel operating mode, feeds a mixture of the gaseous fuel (gas) and the combustion air to 
and the radial clearance D is arranged such that the combustion air is feedable to the combustion chamber 6 by bypassing the swirl body E via the radial clearance D (Annotated Fig. 3, seen below);
and a turbine (implicit) configured to expand the exhaust gas produced during the combustion in the combustion chamber 6 (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion c chamber assembly A of Smith is implicitly for a gas turbine engine which comprises a turbine that is configured to expand the exhaust gas produced by the combustion chamber assembly A) (Annotated Fig. 3, below).  


    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Smith does not teach a lance cap radially adjoining, and surrounding the fuel lance only at an injection end section of the fuel lance, so as to define a radial clearance between only the injection end section of the fuel lance and the lance cap; the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance, and the lance cap is configured to define the radial clearance such that air fed to the combustion chamber by bypassing the swirl body via the radial clearance, amounts to between 1 % and 10 % of the combustion air that is fed to the combustion chamber via the swirl body.
Wilkes teaches 

the lance cap 42 is configured to define the radial clearance (seen in Figs. 2 & 8) such that air fed (airflow) to the combustion chamber 26 via the radial clearance 42, amounts to between 1 % and 10 % (0-5%) of the combustion air (airflow) that is fed to the combustion chamber 26 (Col. 7, ll. 2-20; Figs. 2 & 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify fuel lance 12 of Smith with Wilkes’ lance cap 42 radially adjoining, surrounding the fuel lance 12 of Smith only at an injection end section (seen in Fig. 3) of the fuel lance 12, so as to define a radial clearance, as taught by Wilkes, between only the injection end section of the fuel lance 12 of Smith and the lance cap 42, the lance cap 42 is configured to define the radial clearance (seen in Figs. 2 & 8) such that air fed (airflow) to the combustion chamber 26 via the radial clearance 42, amounts to between 1 % and 10 % (0-5%) of the combustion air (airflow) that is fed to the combustion chamber 26, for the same reason as discussed in rejection of claim 1 above.
Smith in view of Wilkes, does not teach the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance.
However, Smith in view of Wilkes comprises a bypass passage 14, and a radial gap, as taught by Smith, through which combustion airflow is supplied to the combustion chamber 6 while bypassing the swirl body A of Smith (seen below in annotated Fig. 3 of Smith).  The lance cap 42 of Wilkes is arranged inside the radial gap, radially adjoining and surrounding the fuel lance 12 of Smith in view of Wilkes only at an injection end section of the fuel lance 12, and defines a radial clearance between only the injection end section of the fuel lance 12 and the lance cap 42, as taught by Wilkes.

    PNG
    media_image2.png
    448
    995
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Smith (US 3121996)
Regarding Claim 7, Smith teaches a teaches a method for operating a gas turbine (implicit) including a combustion chamber assembly A for combusting a fuel in the presence of combustion air (air), the combustion chamber assembly A (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion chamber assembly A of Smith is implicitly for a gas turbine engine) having:
a combustion chamber 6, in which combustion of the fuel occurs, the combustion chamber 6 being delimited by a wall B (Annotated Fig. 3, seen below);
a mixing chamber C arranged upstream, in a fuel feeding direction, of the combustion chamber 6 (Annotated Fig. 3, seen below);
a fuel lance 12 configured to feed liquid fuel (liquid fuel) into the mixing chamber B (Annotated Fig. 3, seen below);
a radial clearance D between the fuel lance 12 and element 10 of the combustion chamber assembly A (Annotated Fig. 3, seen below);
and a swirl body E configured to feed combustion air (air) and the gaseous fuel (gas) to the mixing chamber C (Col. 2, ll. 39-53; Annotated Fig. 3, seen below),
the combustion chamber assembly A is configured as a dual-fuel combustion chamber assembly, which, in a gas fuel operating mode, feeds a mixture of the gaseous fuel (gas) and the combustion air to the combustion chamber 6 via the swirl body E and which, in a liquid fuel operating mode, feeds the liquid 
and the radial clearance D is arranged such that the combustion air is feedable to the combustion chamber 6 by bypassing the swirl body E via the radial clearance D (Annotated Fig. 3, seen below);
the method comprising:
feeding the combustion chamber 6, in the gas fuel operating mode, a mixture of a the gaseous fuel (gas) and the combustion air via the swirl body E; feeding the combustion chamber (1), in the liquid fuel operating mode, the liquid fuel (liquid fuel) via the fuel lance (4) and the combustion air via the swirl body E, additionally feeding, in the gas fuel operating mode and in the liquid fuel operating mode, the combustion chamber 6 the combustion air via the radial clearance D between the fuel lance 12 and element 10 of the combustion chamber assembly A (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Annotated Fig. 3, below).

    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Smith does not teach a lance cap radially adjoining, and surrounding the fuel lance only at an injection end section of the fuel lance, so as to define a radial clearance between only the injection end section of the fuel lance and the lance cap; the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance, and the lance cap is configured to define the radial clearance such that air fed to the combustion chamber by 
Wilkes teaches 
a lance cap 42 radially adjoining, and surrounding the fuel lance 40 only at an injection end section (seen in Fig. 2) of the fuel lance 40, so as to define a radial clearance (seen in Figs. 2 & 8) between only the injection end section (seen in Fig. 2) of the fuel lance 40 and the lance cap 42 (Col. 4, ll. 11-20 and Col. 7, ll. 2-20; Figs. 2 & 8), and .
the lance cap 42 is configured to define the radial clearance (seen in Figs. 2 & 8) such that air fed (airflow) to the combustion chamber 26 via the radial clearance 42, amounts to between 1 % and 10 % (0-5%) of the combustion air (airflow) that is fed to the combustion chamber 26 (Col. 7, ll. 2-20; Figs. 2 & 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify fuel lance 12 of Smith with Wilkes’ lance cap 42 radially adjoining, surrounding the fuel lance 12 of Smith only at an injection end section (seen in Fig. 3) of the fuel lance 12, so as to define a radial clearance, as taught by Wilkes, between only the injection end section of the fuel lance 12 of Smith and the lance cap 42, the lance cap 42 is configured to define the radial clearance (seen in Figs. 2 & 8) such that air fed (airflow) to the combustion chamber 26 via the radial clearance 42, amounts to between 1 % and 10 % (0-5%) of the combustion air (airflow) that is fed to the combustion chamber 26, for the same reason as discussed in rejection of claim 1 above.
Smith in view of Wilkes, does not teach the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance.
However, Smith in view of Wilkes comprises a bypass passage 14, and a radial gap, as taught by Smith, through which combustion airflow is supplied to the combustion chamber 6 while bypassing the swirl body A of Smith (seen below in annotated Fig. 3 of Smith).  The lance cap 42 of Wilkes is arranged inside the radial gap, radially adjoining and surrounding the fuel lance 12 of Smith in view of Wilkes only at an injection end section of the fuel lance 12, and defines a radial clearance between only the injection end section of the fuel lance 12 and the lance cap 42, as taught by Wilkes.

    PNG
    media_image2.png
    448
    995
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Smith (US 3121996)
Regarding Claim 8, Smith in view of Wilkes teaches the invention as claimed and as discussed above for claim 7, and Smith further teaches
in the gas fuel operating mode the fuel lance 12 is inactive (Col. 2, ll. 54-61).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wilkes, as applied to claims 1 and 8 respectively, and further in view of Buchi 6378787.
Regarding Claim 4, Smith in view of Wilkes teaches the invention as claimed and as discussed above for claim 1.  However, Smith in view of Wilkes does not teach the fuel lance comprises at least two atomization nozzles which are activatable in dependence upon the load of the gas turbine.
Buchi teaches
the fuel lance 1 comprises at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12) which are activatable in dependence upon the load (full load, part load) of the gas turbine (Col. 4, ll. 17-35; Col. 4, l. 66 – Col. 5, l. 53; Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a fuel lance 12 of Smith in view of Wilkes with Buchi’s fuel lance 1 which comprises at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12) which are activatable in dependence upon the load (full load, part load) of the gas turbine, in order to achieve “both a quick vaporization of the liquid fuel and good premixing of the fuel spray with the combustion air” (Buchi; Col. 2, 
Regarding Claim 9, Smith in view of Wilkes teaches the method as claimed and as discussed above for claim 8.  However, Smith in view of Wilkes does not teach the fuel lance comprises first and second atomization nozzles, and in the liquid fuel operating mode, the liquid fuel is fed to the combustion chamber via the fuel lance such that, at idle and under loads lower than a limit value, the first atomization nozzle is activated, and at loads higher than a limit value, the second atomization nozzle is activated.
Buchi teaches
the fuel lance 1 comprises first (2,7) and second (3,12) atomization nozzles, and in the liquid fuel operating mode, the liquid fuel 14 is fed to the combustion chamber 5 via the fuel lance 1 such that, at idle and under loads lower than a limit value (part load), the first atomization nozzle 2,7 is activated, and at loads higher than a limit value (full load), the second atomization nozzle 3,12 is activated (Col. 4, l. 66 – Col. 5, l. 53; Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a fuel lance 12 of Smith in view of Wilkes, with Buchi’s fuel lance 1 which comprises first (2,7) and second (3,12) atomization nozzles, and in the liquid fuel operating mode, the liquid fuel 14 is fed to the combustion chamber 5 via the fuel lance 1 such that, at idle and under loads lower than a limit value (part load), the first atomization nozzle 2,7 is activated, and at loads higher than a limit value (full load), the second atomization nozzle 3,12 is activated, for the same reason as discussed in rejection of claim 4 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wilkes, as applied to claim 1, and further in view of Buchi and Nowak 4431403.
Regarding Claim 5, Smith in view of Wilkes teaches the invention as claimed and as discussed above for claim 1.  However, Smith in view of Wilkes does not teach the fuel lance comprises at least two atomization nozzles which alone and jointly in each case provide an atomization cone with a maximum spray angle of 60°.
Buchi teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a fuel lance 12 of Smith in view of Wilkes with Buchi’s fuel lance 1 which comprises at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12), for the same reason as discussed in rejection of claim 4 above.
Smith in view of Wilkes and Buchi does not teach the fuel lance comprises at least two atomization nozzles which alone and jointly in each case provide an atomization cone with a maximum spray angle of 60°.
Nowak teaches 
the fuel lance 12 comprises one atomization nozzle 14 which alone provides an atomization cone (hollow conical spray) with a maximum spray angle (spray angle 92) of 60° (between 45° and 75°) (Col. 5, ll. 25-35 and 41-44; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel lance comprising at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12) of Smith in view of Wilkes and Buchi, and include an atomization cone (hollow conical spray) with a maximum spray angle (spray angle 92) of 60° (between 45° and 75°), as taught by Nowak,  for each of the two atomization nozzles, in order to provide efficient combustion (Nowak; Col. 5, ll. 41-44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741                                                                                                                                                                                                        

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741